Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13, 15-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to securing data acquired by coordinate measurement devices.  Each independent claim uniquely identifies, “receiving a request from a requestor to access a data file in a set of scan data files, the data files in the set of scan data files comprising a binary file including sensor data acquired by a three-dimensional (3D) coordinate measurement device and a text file including scan metadata, wherein names and expected digital security attributes of each of the data files in the set of scan data files are located in a digest file that is signed by the coordinate measurement device using a private key included in firmware of the measurement device; retrieving the data file; and authenticating content of the data file, the authenticating comprising: validating the signature of the digest file; retrieving, from the digest file, an expected digital security attribute of the data file, the expected digital security attribute previously calculated by a digital security function based on content of the data file prior to the data file being retrieved.”
Examiner agrees with Applicant’s remarks submitted on 02/12/2021, the amendments overcome the closest prior art of record, as agreed on the phone interview on 01/21/2021, the Applicant has amended the claims accordingly.  The closest prior arts of record, Kotov et al. US 20140304512 in view of Teuwen US 20150172050, fail to anticipate or render the above underlined limitations obvious.
Kotov relates to a computer implemented method for identifying and linking a data originator and a data file or data batch from the originator through one or more data source systems.  Kotov fails to teach the underlined limitations disclosed above.
Teuwen relates to a method for verifying the integrity of navigation data used to produce random values for a white-box cryptography system.  Teuwen fails to teach the underlined limitations disclosed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Israr Javed whose telephone number is (571)270-0332.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Lynn Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/Mirza Israr Javed/               Examiner, Art Unit 2437                                        


/MATTHEW SMITHERS/               Primary Examiner, Art Unit 2437